IN THE SUPREME COURT OF THE STATE OF NEVADA


                LAS VEGAS DRAGON HOTEL, LLC, A        No. 85081
                NEVADA LIMITED LIABILITY
                COMPANY, D/B/A ALPINE MOTEL
                APARTMENTS,
                Petitioner,
                vs.                                      FILED
                THE EIGHTH JUDICIAL DISTRICT
                                                         AUG 1 8 2622
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                ELIZABETH A. BROWN
                                                      CLERK O SU.-cEME COURT
                CLARK; AND THE HONORABLE             By       \
                                                          DEPUTY CLERK
                MARIA A. GALL, DISTRICT JUDGE,
                Respondents,
                  and
                DEBORAH CIHAL CRAWFORD,
                INDIVIDUALLY AND AS HEIR TO THE
                ESTATE OF TRACY ANN CIHAL;
                JOHN DOE ADMINISTRATOR, AS
                SPECIAL ADMINISTRATOR OF THE
                ESTATE OF TRACY ANN CIHAL;
                DIANE ROBERTS, INDWIDUALLY
                AND AS HEIR TO THE ESTATE OF
                DONALD KEITH BENNETT; MIA
                LUCILEE BENNETT, INDIVIDUALLY
                AND AS HEIR TO THE ESTATE OF
                DONALD KEITH BENNETT, BY AND
                THROUGH HER GUARDIAN AD
                LITEM DIANE ROBERTS; DONALD
                ROBERTS, INDIVIDUALLY AND AS
                HEIR TO THE ESTATE OF DONALD
                KEITH BENNETT; JOHN DOE
                ADMINISTRATOR, AS SPECIAL
                ADMINISTRATOR OF THE ESTATE
                OF DONALD KEITH BENNETP;
                FRANCIS LOMBARDO, III,
                INDIVIDUALLY AND AS HEIR TO THE
                ESTATE OF FRANCIS LOMBARDO,
                JR.; JOHN DOE ADMINISTRATOR, AS
                SPECIAL ADMINISTRATOR OF THE
SUPREME COURT
      OF
    NEVADA

(0 , I , l47A
                                                              pig -A5-1357
                ESTATE OF FRANCIS LOMBARDO,
                JR; RICHARD AIKENS; MICHELLE
                AIKENS; MICHAEL AIKENS, A MINOR
                BY AND THROUGH HIS NATURAL
                PARENTS, RICHARD AIKENS AND
                MICHELLE AIKENS; BRIANNA
                AIKENS, A MINOR BY AND THROUGH
                HER NATURAL PARENTS, RICHARD
                AIKENS AND MICHELLE AIKENS;
                DEJOY WILSON; JOHNATHAN
                WILSON; RETOR JONES, JR.; HELEN
                CLARK; VICTOR COTTON;
                CHRISTINA FARINELLA; HAILU
                ADDIS; DENICIA JOHNSON; PAUL
                WISE; CARMAN MCCANDLESS;
                PARALEE MINTER; ATJDREY
                PALMER; SARA RACHAL; KELVIN
                SALYERS; JOE AGUILERA;
                DAYSHENA THOMAS; ANDREW
                THOMAS, A MINOR BY AND
                THROUGH HIS NATURAL PARENT,
                DAYSHENA THOMAS; SANDRA
                JONES; TIACHERELL DOTSON;
                A'LAYNA DOTSON, BY AND
                THROUGH HER NATURAL PARENT,
                TIACHERELL DOTSON; CLEA
                ROBERTS; NELSON BLACKBURN;
                FLOYD GUENTHER; DOYLE MYERS;
                LAURA EDWARDS; ROY BACKHUS;
                JIMMY BROWN-LACY; DELMARKAS
                COMBS; CHARLES COUCH;
                STEPHANIE COUCH; ASHLEY
                ROGERS, A MINOR BY AND
                THROUGH HER NATURAL PARENT,
                CHERYL ROGERS; CHERYL ROGERS;
                MATTHEW SYKES; THELMA SYKES;
                DAVID BARBARA; EDDIE ELLIS; C.
                EUGENE FRAZIER; JEREMY GORDON
                SCOTTI HUGHES; TOMMY
                CALDERILLA; AND KAREN KELLY,
                CLARK COUNTY PUBLIC GUARDIAN
SUPREME COURT
     Of
   NEVADA
                                          2
                   FOR CHRISTIAN SPANGLER,
                   Real Parties in Interest.

                                         ORDER DENYING PETITION

                               This original petition for a writ of mandamus or, alternatively,
                  prohibition challenges a district court order denying a motion to dismiss in
                  a tort action.
                               This court has original jurisdiction to issue writs of mandamus
                  and prohibition, and the issuance of such extraordinary relief is solely
                  within this court's discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc.
                  v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37
                  (2007). Petitioners bear the burden to show that extraordinary relief is
                  warranted, and such relief is proper only when there is no plain, speedy,
                  and adequate remedy at law. See Pan v. Eighth Judicial Dist. Court, 120
                  Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004). An appeal is generally an
                  adequate remedy precluding writ relief. Id. at 224, 88 P.3d at 841. Even
                  when an appeal is not irnmediately available because the challenged order
                  is interlocutory in nature, the fact that the order may ultimately be
                  challenged on appeal from a final judgrnent generally precludes writ relief.
                  Id. at 225, 88 P.3d at 841.
                               Having considered the petition, we are not persuaded that our
                  extraordinary intervention is warranted for several reasons.        To begin,

                  petitioner has not demonstrated that an appeal from a final judgment would
                  not be a plain, speedy, and adequate remedy. This court typically will not
                  entertain a writ petition challenging the denial of a motion to dismiss,
                  especially where, as here, issuance of the requested writ relief would not
                  dispose of the entire action. See Archon Corp. v. Eighth Judicial Dist. Court,
                  133 Nev. 816, 824-25, 407 P.3d 702, 709-10 (2017).              Further, our

 SUPREME C OURT
             OF
         NEVADA
                                                        3
1( II   941.-\
                extraordinary intervention is not warranted given the substantial amount
                of time that has elapsed since the district court issued the order being
                challenged, petitioner's failure to provide an explanation for its delay in
                seeking writ relief, and petitioner's failure to include records in its appendix
                that are essential to this court's understanding of the matters set forth in
                the petition, including records pertaining to the procedural posture of the
                proceedings below. See NRAP 21(a)(4). Accordingly, we
                            ORDER the petition DENIED.



                                         Parraguirre          V)



                                             J.                    A44G.,0
                Hardesty                                    Stiglich




                CC:   Hon. Maria A. Gall, District Judge
                      Lewis Roca Rothgerber Christie LL1?/Las Vegas
                      Hall Jaffe & Clayton, LLP
                      Panish Shea & Boyle, LLP/Las Vegas
                      Eglet Adams
                      Murdock & Associates, Chtd.
                      Leach Kern Gruchow Anderson Song/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
       OF
   NEVADA
                                                       4
  l'447A